Appeal from a judgment of the County Court of Albany County, rendered November 25, 1975, convicting defendant upon his plea of guilty of the crime of manslaughter in the second degree. The sole issue on this appeal is the propriety of the sentence of the defendant to a maximum term of seven years in the custody of the New York State Department of Correctional Services. The defendant was indicted for the crime of manslaughter in the first degree, a class B felony. After negotiations between the trial court, defense counsel and the District Attorney, defendant pleaded guilty to manslaughter in the second degree, a class C *597felony. The record reveals that before accepting the plea of guilty, the trial court questioned the defendant as to the facts underlying his guilty plea. The defendant stated that he understood that he would be sentenced to seven years to the Department of Correctional Services; Section 70.00 of the Penal Law provides that every person convicted of a class C felony must be sentenced to a term which shall be fixed by the court and shall not exceed 15 years. Here, the sentence to an indeterminate term not to exceed seven years, less than half the potential maximum, clearly does not constitute an abuse of discretion (People v Dittmar, 41 AD2d 788). Judgment affirmed. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.